Motion Denied and Order filed August 29, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00449-CV
                                   ____________

                    JEFFERY A. HARBERSON, Appellant

                                        V.

                     WILLIAM C. KENDRICK, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CV-0060

                                     ORDER

      Appellant is proceeding pro se. His brief was due on December 6, 2018. Due
to certain circumstances unique to this case, we have granted appellant more than
eight months of extensions of time to file his brief. The most recent due date was
August 22, 2019. When we granted the extension to that date, we noted no further
extensions would be granted.

      Appellant has sought another extension of time to file his brief, contending he
needs “records” from this case before he can file his brief. His communications with
this court indicate he believes there may be confusion about the record in this case
and the record in his appeal pending in the First Court of Appeals. See Harberson v.
Strickland, No. 01-18-00290-CV (“the First Court Appeal”).

      The proceeding underlying the First Court Appeal is cause number 16-CV-
0861 in the 405th District Court of Galveston County. The court reporter for the First
Court Appeal is Cylena Korkmas. The proceeding underlying this appeal is cause
number 17-CV-0060 in the 212th District Court of Galveston County. The court
reporter for this appeal is Jennifer Hall. It is unclear to us how there could be
confusion about the records in the two appeals given that the appeals stem from
different trial court causes and involve different court reporters.

      According to the online docket sheet for the First Court Appeal, the clerk’s
record was filed in May 2018 and the court reporter notified the court of appeals in
April 2018 that no reporter’s record was taken. Likewise, the clerk’s record in this
appeal was filed in June 2018 and the court reporter notified us on November 6, 2018
that no reporter’s record was taken. But while appellant filed a brief in the First Court
Appeal on May 21, 2019, he has not filed a brief in this appeal.

      Pro se litigants are not exempt from the rules of procedure. In re K.M.L., 443
S.W.3d 101, 119 (Tex. 2014). They are held to the same standards that apply to
licensed attorneys. In re Foster, 503 S.W.3d 606, 607 (Tex. App.—Houston [14th
Dist.] 2016, orig. proceeding).

      Therefore, we deny appellant’s motion to extend time to file his brief and
order as follows: If appellant’s brief is not filed on or before September 30, 2019,
we will dismiss the appeal for want of prosecution without further order of the court.
See Tex. R. App. P. 42.3(b). Absent extraordinary circumstances, the court will
not extend this deadline. The appellate record is available to be viewed in or
checked out from the office of the clerk of this court.

                                    PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.